DETAILED ACTION
	This non-final office action is in response to Applications request for continued examination and amendment filed Marcy 17, 2022.  Applicant’s March 17th amendment amended claims 1, 4-14, and 17-19.  Claims 1-20 are pending.  Claims 1, 6 and 17 are the independent claims.
	The instant application is a continuation of Application No. 16119650, now U.S. Patent No. 10885490.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2020 has been entered.
 




Response to Amendment
	The Double Patenting rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant's filing of a Terminal Disclaimer on February 22, 2022.
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is maintained.
	The 35 U.S.C. 112(a) rejection of claim 11 in the previous office action is withdrawn in response to Applicant’s amendment to Claim 11.
The 35 U.S.C. 103(a) rejections of claims 1-20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.  However, upon further consideration, a new grounds of rejection is made in view of Nelson et al., U.S. Patent No. 10990109 (see below).
Applicant’s amendments to the claims necessitated the new grounds of rejection.

	Examiner notes that on March 25, 2022 the examiner and Mr. Jason Mueller held brief interview discussing potential claim amendments to clarify the claims in light of the prior art.   No agreement was reached, however an additional interview with the examiner may prove to be productive in moving the instant application towards allowance.

Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are directed to the abstract idea of reducing traffic backups/congestion near warehouses/distribution facilities (Remarks:  Last Paragraph, Page 7; Paragraph 1, Page 8); the claims recite additional features which integrate the abstract idea into a practical application (Remarks:  Remarks:  Last Two Paragraphs, Page 8; Paragraphs 1-6, Page 9; Last Two Paragraphs, Page 11) and that the prior art of record fails to teach/suggest real-time location before vehicles/conveyances arrive at a facility (newly claimed limitation; Remarks:  Paragraph 4, Page 13) and the prior art of record fails to teach/suggest sending a message to a conveyance/vehicle operator to proceed to an off-site location and await further instructions (Remarks:  Last Two Paragraphs, Page 13; Paragraphs 1-2, Page 14).

In response to Applicant’s that the claims are directed to the abstract idea of reducing traffic backups/congestion near warehouses/distribution facilities, the examiner respectfully disagrees.
Examiner notes that none of the independent claims recite any of the following phrases:  traffic, congestion, warehouses, or distribution facilities.
While an intended/wished for result of displaying a message to a conveyance/vehicle driver/operator related to the availability/assignment of a loading dock at a facility may be to reduce traffic or congestion near a loading/unloading facility the claims do not actually recite such a result nor is such a result necessarily a result of displaying the message(s).  The claims merely result in displaying a message to a conveyance operator as to where to proceed based on the availability/unavailability of a loading dock.  The conveyance operator may or may not follow the instructions provided in the message.  The message is merely data on a screen – non-functional descriptive material.


The claims are directed to a well-known business practice – providing instructions to a human (conveyance/vehicle operator) – in this case providing a message to the human driver based on the availability of a loading dock.  While the claims may represent an improvement to the business process of loading/unloading dock scheduling they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or 
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic processor (Claims 1, 6), computing device (Claims 1, 6), remote location sensors (Claims 1, 6), network (Claims 1, 6, 17), management system (Claims 1,6), processor circuit (Claim 17), mobile computing device (Claim 17).  These generic computer hardware merely performs generic computer functions of receiving, processing and sending data and represent a purely conventional implementation of applicant’s dock scheduling in the general field of loading dock appointment scheduling and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the 
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 

There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, that claims 1, 6 and 17 recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to 
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayol Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims 1, 6 and 17 beyond the abstract are generic computer components. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Applicant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.


In response to Applicants argument that the prior art of record fails to disclose the newly recited step of real-time location before vehicles/conveyances arrive at a facility, the examiner agrees.  However, it is noted that real-time location of vehicles is old and very well known. See discussion below, specifically Nelson et al. 

In response to Applicant’s argument that the prior art to teach/suggest sending a message to a conveyance/vehicle operator to proceed to an off-site location and await further instructions, the examiner respectfully disagrees.
As discussed above the content of the message(s) sent to the human operator merely recites non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data (message sent).  Further, the structural elements remain the same regardless of the specific data (message sent).  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.
Further it is noted that it is old, well-known, convention and routine (if not common sense) to send a message to a human informing them to to wait for further instructions when a service/facility is unavailable/occupied/busy or the like....  For example, McDonalds provides standby parking spots at their restaurants for drive thru customers whose orders cannot be completed while they are in the drive thru line, wherein drivers/customers are instructed to proceed to the standby parking spots and wait for their order.  Similarly, airplanes are routinely placed into holding patterns or parked on the tarmac, away from the terminal and gates, when their assigned/scheduled terminal gate is unavailable/occupied with another plane).
Support for this old and well-known fact can be found in at least the following references:  Miyajima et al., U.S. Patent No. 10293842 (standby area/lines/field Figure 1B; Column 3, Lines 20-44; Column 23, Lines 40-68; waiting in standby for inspection Colum 26, Lines 4-22; Figures 16A, 16B; instruct conveyance (train) to another standby area with inspection/standby lines are occupied; Figure 17; Column 26, Lines 32-68; inspection waiting instruction Column 27, Lines 45-60); Asai, U.S. Patent No. 6421606 (rerouting/routing vehicles when lot becomes full); Huang, U.S. Patent No. 7973641 (utilizing nearby parking lots when destination lot full).
As discussed in the prior office action Kull et al., from the same field of endeavor of yard management, discloses a system and method comprising sending a message to a computing device associated with a conveyance operator associated with an individual one of the plurality of shipments instructing the conveyance operator: to proceed to a separate/remote site (e.g. waiting/staging area, yard bin; Figure 1, Elements 28, 30) from the unloading facility to wait further instructions in response to determining that a loading dock at the unloading facility is unavailable (Paragraphs 15, 25, 28, 39; Figures 5A, 5B); and to proceed to an assigned loading dock at the loading/unloading facility when the dock is available (Paragraphs 6, 19, 25; Figure 4, Element 80).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 6 and 17, the claims are directed to the abstract idea of providing loading dock instructions to a user/operator.  This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, providing loading dock instructions to a user (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to generating and updating loading/unloading dock appointment schedules and notifying truck drivers (conveyance operators) of dock schedule/availability, wherein providing loading dock instructions to a user/operator is a fundamental economic practice that falls into the abstract idea subcategories of managing personal behavior/interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “generating”, “receiving”, “receiving”, “updating” and “sending” (Claims 1, 6);  “receiving”, and “displaying” (17); recite functions of the providing loading dock instructions to a user/operator are also directed to an abstract idea that falls into the abstract idea subcategories of managing personal behavior/interactions.  The intended purpose of independent claims 1, 6 and 17 is to send a message to a conveyance operator (user) instructing the operator where to proceed (e.g. off-site, loading dock, etc.).  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of managing personal behavior/interactions.  The Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of generating schedules for a plurality of shipments and automatically updating one or more schedules (Claims 1 and 6) and displaying the message on a GUI (Claim 17) all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of computing system comprising at least one processor (Claim 1), computing device (Claims 1, 6), remote location sensors (Claims 1, 6), network (Claims 1, 6, 17), processor (Claim 6), processor circuit (Claim 17), mobile computing device (Claim 17) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the 
The claims do not integrate the abstract idea into a practical application.  The claims recite the combination of additional elements processor, processor circuitry and graphical user interface.  The generic processor and interface are recited at a high level of generality merely performs generic computer functions of receiving, processing and outputting data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional 
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-5, 7-16 and 18-20, the claims are directed to the abstract idea of demand tracking and merely further limit the abstract idea claimed in independent claims 1, 6 and 17.  
Claims 2 and 7 further limit the abstract idea by sending a message to an unloading facility worker (a more detailed abstract idea remains an abstract idea, insignificant post solution activity).  Claims 3, 8 and 20 further limit the abstract idea by sending a message to a conveyance operator (a more detailed abstract idea remains an abstract idea, insignificant post solution activity).  Claim 4 further limits the abstract idea by generating an updated schedule based on weather information (a more detailed abstract idea remains an abstract idea).  Claim 5 further limits the abstract by generating 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a computing system comprising at least one processor (Claim 1), computing device (Claims 1, 6), remote location sensors (Claims 1, 6), network (Claims 1, 6, 17), processor (Claim 6), processor circuit (Claim 17), mobile computing device (Claim 17), and graphical user interface (Claim 17) at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful 
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. GUI, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amirjalayer et al., U.S. Patent Publication No. 2018/0293527 in view of Kull et al., U.S. Patent Publication No. 2004/0193466 in view of Bailey et al., U.S. Patent Publication No. 2011/0046775 and further in view of Nelson et al., U.S. Patent No. 10990109.

Regarding Claims 1 and 6, Amirjalayer et al. a system and method comprising:
Generating, by a computing system comprising at least one processor (claim 6; Figure 4), schedules for a plurality of shipments to an unloading facility (assignments; Paragraph 19, 28, 46; Figures 2, 3; for a plurality of shipments (Paragraphs 41, 45, 53);
Receiving, by the computing system, from a location data source in communication with a plurality of remote location sensors (Paragraphs 24, 59) via a network that communicatively couples the computing system with the location data sources, location tracking information regarding one or more of the shipments (Paragraph 24);
Receiving from a management system associated with the unloading facility information ‘associated’ with real-time (Paragraph 28, 45; Claims 3, 14) facility labor OR equipment availability at an unloading facility (Paragraphs 17, 28, 28, 31, 33, 44, 47);

Sending, by the computing system via the network to a computing device associated with a conveyance operator, based at least in part on the updating of the one or more schedules, a message to a conveyance operator associated with an individual one of the plurality of shipments instructing the conveyance operator (assignment; Figure 2; Figure 3, Element 80; 40, 43, 52):
To proceed to an assigned loading dock at the unloading facility at a time when the assigned loading dock is available (Figure 2; Figure 3, Element 80; 40, 43, 52).

Amirjalayer et al. does not disclose sending a message to a conveyance operator to proceed to a location to wait further instructions as claimed.

Kull et al., from the same field of endeavor of yard management, discloses a system and method comprising sending a message to a computing device associated with a conveyance operator associated with an individual one of the plurality of shipments instructing the conveyance operator:
To proceed to a separate/remote site (e.g. waiting/staging area, yard bin; Figure 1, Elements 28, 30) from the unloading facility to wait further instructions in response to determining that a loading dock at the unloading facility is unavailable (Paragraphs 15, 25, 28, 39; Figures 5A, 5B); and
To proceed to an assigned loading dock at the loading/unloading facility when the dock is available (Paragraphs 6, 19, 25; Figure 4, Element 80).
More generally Kull et al., discloses a system and method comprising:
Generating schedules for a plurality of shipments (Paragraphs 5, 17-19, 22; Figure 2, Element 42);

Receiving information regarding facility labor and/or equipment availability at a loading/unloading facility (Paragraphs 19, 22, 24, 35);
Automatically updating one or more schedules based on the location tracking information, the facility, dock, labor or equipment availability (Paragraphs 5, 19).

It would have been obvious to one skilled in the art that the system and method as disclosed by Amirjalayer et al. would have benefited from notifying operators to move conveyances to a waiting area or to an available loading/unloading facility dock/door in view of the disclosure of Kull et al., the resultant system/method determining selecting whether an arriving conveyance should proceed to the dock/door or a waiting area (Kull et al:  Paragraph 15, 25).
Further since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While nothing in the combination of Amirjalayer et al. and Kull et al. would prevent one skilled in the art to ‘locate’ the waiting area inside or outside the yard (off-site), the only difference being a different geographical address/location neither Amirjalayer et al. nor Kull et al. strictly limit the location to only off-site remote locations as claimed.  Additionally, it is noted that utilizing off-site remote locations to stage waiting conveyances is old and very well known, support for this well-known fact can 

Bailey et al., from the same field of endeavor of yard management (Paragraphs 370, 483), discloses a system and method comprising:
Receiving real-time location tracking information regarding positions of the conveyances (Paragraphs 491, 1470);
Real-time scheduling of shipments based on real-time location data from a location data source in communication with one or more remote location sensors (Paragraphs 476, 483, 485, 491, 1095, 1102, 1470);
Utilizing off-site remote locations (e.g. nearby yards, parking lots; Paragraphs 424, 426, 428) to move/locate conveyances in order to avoid/address overflow conditions in the main yard (Paragraph 1897).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Amirjalayer et al. and Kull et al. with its ability to schedule/assign the movement of conveyances to docks/doors for two of more yards including waiting areas would have benefited from the well-known use of remote off-site locations to have conveyances wait until there is dock/door availability in view of the of Bailey et al., the resultant system reducing yard congestion.  
Further since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 

While Amirjalayer et al. discloses a system and method comprising receiving location tracking information/data from one or more remote location sensors (Paragraph 59; Figure 1, Element 16; Figure 4, Element 146) and Bailey et al. discloses a system and method comprising receiving location tracking information/data from one or more remote location sensors (Paragraphs 485, 491, 493, 494, 497) for the purposes of scheduling incoming/outgoing trucks at a loading/unloading dock (mail sorting facility) Amirjalayer et al. does not disclose the well-known use of real-time location tracking or real-time location before conveyance arrive at facility as claimed.

Nelson et al., from the same field of endeavor of transportation (Column 1, Lines 50-60), discloses a system and method comprising:
Receiving by a computing system from a location data source in communication with a plurality of remote location sensors via a network real-time location tracking information regarding positions of a plurality of conveyances (vehicles, operators) before the conveyances arrive at a unloading facility (location); and
Sending, in real-time by the computing system via a network to a computing/mobile device associated with a conveyance operator a message instructing the conveyance operator to:  proceed to a location different from the unloading facility (e.g. second parking space/location for item loading/transfer) in response to determining that the unloading facility is unavailable (e.g. occupied; Column 3, Lines 12-24; Column 18, Lines 20-40; Column 31, Lines 1-25, 50-64; Figure 6) and to proceed to the assigned loading/unloading location (e.g. parking spot for item transfer) at a time when the assigned loading/unloading location is available (Column 2, Lines 1-22; Column 18, Lines 8-40; Column 30, Lines 14-68; Column 32, Lines 11-30).

It would have been obvious to one skilled in the art that the system and method as disclosed by Amirjalayer et al. with its ability to track conveyance locations would have benefited from real-time location tracking or real-time location before conveyance arrive at a facility in view of the disclosure of Nelson et al., the resultant system/method enabling the real-time modification of a vehicle/conveyance route based on real-time availability of space at a facility, further since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 17, Amirjalayer et al. discloses a processor implemented method comprising:
Receiving by the processing circuit included in a computing device associated with a conveyance operator from the mobile computing device via a network communicatively couples the mobile device and a computing system, a message providing instructions to the conveyance operator (assignment; Figure 2; Figure 3, Element 80; 40, 43, 52); and
Displaying by the processing circuitry from the computing system via the network, a message on a graphical user interface of the mobile computing device (Figure 2; Paragraphs 6, 18, 40-44, 52, 54; Claims 2, 3, 14);
Wherein the message instructs the conveyance operation to proceed to an assigned loading dock at the primary destination (Figure 2; Figure 3, Element 80; 40, 43, 52).

While Amirjalayer et al. discloses mobile computing devices associated with a conveyance operator includes smartphones (Figure 4; Paragraph 54) and while it is old, very well-known and routine for smartphones to contain GPS or other location sensors in order to provide location information to other computers Amirjalayer et al. does not disclose sending from m a mobile computing device associated with a conveyance operator, location information associated with the mobile computing device as claimed.

Official notice is taken that tracking the location of a conveyance operator (user, driver) via a mobile computing device associated with a conveyance operator is old and very well-known.  Support for this old and well-known fact can be found in at least the following references: Hamblen et al, U.S. 

Accordingly it would have been obvious to one skilled in the art that the system/method as disclosed by the combination of Amirjalayer et al., Bailey et al. and Kull et al., with its tracking of operator location and use of mobile computing devices (e.g. smartphones which almost certainly contain GPS antenna) associated with operators would have benefited from Sending, by a processor circuit, from a mobile computing device associated with a conveyance operator, location information associated with the mobile computing device in view of the disclosure of official notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Amirjalayer et al. does not disclose sending a message to a conveyance operator to proceed to a location to wait further instructions as claimed.

Kull et al., from the same field of endeavor of yard management, discloses a system and method comprising:
A mobile computing device associated with conveyance operator (Figure 1, Elements 17, 19; Paragraphs 13, 14, 18, 21);
Sending and displaying messages providing instructions to a conveyance operator on a graphical user interface of the mobile computing device associated with the conveyance operator (Paragraph 48)

To proceed to a separate/remote site (e.g. waiting/staging area, yard bin; Figure 1, Elements 28, 30) from the unloading facility to wait further instructions (Paragraphs 15, 25, 28, 39; Figures 5A, 5B); and
To proceed to an assigned loading dock at the loading/unloading facility when the dock is available (Paragraphs 6, 19, 25; Figure 4, Element 80).

It would have been obvious to one skilled in the art that the system and method as disclosed by Amirjalayer et al. would have benefited from notifying operators to move conveyances to a waiting area or to an available loading/unloading facility dock/door in view of the disclosure of Kull et al., the resultant system/method determining selecting whether an arriving conveyance should proceed to the dock/door or a waiting area (Kull et al:  Paragraph 15, 25).
Further since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While nothing in the combination of Amirjalayer et al. and Kull et al. would prevent one skilled in the art to ‘locate’ the waiting area inside or outside the yard (off-site), the only difference being a different geographical address/location neither Amirjalayer et al. nor Kull et al. strictly limit the location to only off-site remote locations as claimed.  Additionally, it is noted that utilizing off-site remote locations to stage waiting conveyances is old and very well known, support for this well-known fact can be found in at least the following references:  Mongelluzzo, LA-LB ports repurposing land to aid truckers 

Bailey et al., from the same field of endeavor of yard management (Paragraphs 370, 483), discloses a system and method comprising:
Sending/receiving data from mobile computing device associated with conveyance operator (Paragraphs 492, 498, 499);
Sending and displaying messages providing instructions to a conveyance operator on a graphical user interface of the mobile computing device (Figure 6C; Paragraphs 492, 498, 499);
Utilizing off-site remote locations (e.g. nearby yards, parking lots; Paragraphs 424, 426, 428) to move/locate conveyances in order to avoid/address overflow conditions in the main yard (Paragraph 1897).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Amirjalayer et al. and Kull et al. with its ability to schedule/assign the movement of conveyances to docks/doors for two of more yards including waiting areas would have benefited from the well-known use of remote off-site locations to have conveyances wait until there is dock/door availability in view of the of Bailey et al., the resultant system reducing yard congestion.  
Further since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 2 and 7, Amirjalayer et al. discloses a system and method further comprising sending via the network a message to a facility worker providing instructions to proceed to an assigned dock and begin loading/unloading a shipment (Paragraphs 16, 19, 40, 43, 46, 52).

Kull et al., from the same field of endeavor of yard management, also discloses a system and method further comprising sending a message to a facility worker providing instructions to proceed to an assigned dock and begin loading/unloading a shipment (Paragraphs 6, 17, 19, 26, 27, 38).

Regarding Claims 3, 8 and 20, Amirjalayer et al. discloses a system and method further comprising:
Sending via the network alerts to conveyance operators providing instructions regarding shipments (Paragraphs 40, 43, 53; Figure 2; Figure 3, Element 80; 40, 43, 52); and
Sending via the network alerts to facility workers providing instructions regarding shipments (Paragraphs 16, 19, 40, 43, 46, 52).

Kull et al. also discloses a system and method further comprising:
Sending via the network alerts to conveyance operators providing instructions regarding shipments (Paragraphs 6, 19, 25; Figure 4, Element 80); and
Sending via the network alerts to facility workers providing instructions regarding shipments (Paragraphs 6, 17, 19, 26, 27, 38).

Regarding Claim 10, Amirjalayer et al. does not generating schedules based on appointment time as claimed.



Regarding Claim 13, Amirjalayer et al. discloses a system and method wherein the processor generates schedules based at least in part on one or more labor schedules (e.g. shift plan, labor plan, labor constraints, etc.; Figure 1, Elements 32, 34, 40; Figure 2, Element 72; Paragraphs 17, 28, 45)

Regarding Claims 14-16, Amirjalayer et al. does not disclose generating performance statistics as claimed.

Kull et al. discloses a system and method further comprising generate performance statistics (metrics, etc.) for brokers, carriers and facility workers (e.g. reports Paragraphs 6, 16, 18; Claim 19).

Bailey et al. discloses a system and method further comprising generating performance statistics for brokers, carriers and facility workers (Paragraphs 32, 33, 549, 609, 625, 627).

Official notice is taken that a plurality of well-known performance statistics, metrics, key performance indicators and benchmarks are commonly collected, monitored and reported in the art of yard management, including but not strictly limited to the recited performance statistics.  Accordingly, one skilled in the art would be readily capable of generating any of a plurality of performance statics for brokers, carriers and facility workers as claimed.  
Support for this old and well-known fact can be found in at least the following references (Davidson et al., U.S. Patent No. 8,996,287 (Figures 14, 17, 19); Gollu, U.S. Patent Publication No. 

Additionally, it is noted that the specific data (statistics) is only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

Regarding Claim 18, while Amirjalayer et al. discloses assigning/scheduling docks for one or more of the plurality of shipments (Paragraph 43) Amirjalayer et al. does not disclose does not disclose sending a message to a conveyance operator upon determining that the loading dock is unavailable at the primary destination.

Kull et al., from the same field of endeavor of yard management, discloses a system and method wherein the message providing instructions to the conveyance operator is sent, based at least in part, upon determining that the loading dock is unavailable at the primary destination (Paragraphs 15, 19, 22, 25, 28, 39; Figures 5A, 5B).



Claims 4, 5, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Amirjalayer et al., U.S. Patent Publication No. 2018/0293527 in view of Kull et al., U.S. Patent Publication No. 2004/0193466 in view of Bailey et al., U.S. Patent Publication No. 2011/0046775 in view of Nelson et al., U.S. Patent No. 10990109 as applied to the claims above and further in view of Ben-Alexander, U.S. Patent Publication No. 2015/0006430.

Regarding Claim 4, 5, 9 and 12, while accounting for current weather or traffic conditions when scheduling a loading/unloading facility is old and very well-known Amirjalayer et al. does not disclose weather or traffic data as claimed.

Kull et al. also discloses a system and method further comprising:
Receiving information regarding current traffic conditions (Paragraph 23); and
Generating an updated schedule based on the received information regarding traffic conditions (Paragraph 23).

Kull et al. does not disclose weather information as claimed.

Ben-Alexander, from the same field of endeavor of scheduling loading/unloading of shipments (Abstract), discloses a system and method comprising:
Receiving information regarding current traffic conditions (Paragraphs 39, 45, 126, 134, 141 and 248); and
Generating an updated schedule based on the received information regarding traffic conditions (Paragraphs 39, 45, 126, 134, 141 and 248).

.


Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Amirjalayer et al., U.S. Patent Publication No. 2018/0293527 in view of Kull et al., U.S. Patent Publication No. 2004/0193466 in view of Bailey et al., U.S. Patent Publication No. 2011/0046775 in view of Nelson et al., U.S. Patent No. 10990109 as applied to the claims above and further in view of Khasis et al., U.S. Patent Publication No. 2008/0228514.

Regarding Claim 11, while generating shipping schedules based on origin, destination and shipment time is old and very well-known Amirjalayer et al. does not disclose generating shipping schedule based on shipment origin, destination and shipment time as claimed.

Khasis et al., from the same field of endeavor of logistics, discloses a system and method comprising generating (Paragraphs 21, 40) a shipping schedule based on shipment origin, destination and shipment time (Figures 2; Paragraphs 13, 16, 17, 76, 77).

It would have been obvious to one skilled in the art that the system and method as disclosed by Amirjalayer et al. would have benefited from the well-known practice of optimizing shipping schedules in view of the disclosure of Robinson et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Amirjalayer et al., U.S. Patent Publication No. 2018/0293527 in view of Kull et al., U.S. Patent Publication No. 2004/0193466 in view of Bailey et al., U.S. Patent Publication No. 2011/0046775 as applied to the claims above and further in view of Kumar et al., U.S. Patent Publication No. 2009/0063233.

Regarding Claim 19, while determining equipment (e.g. load/unloading equipment) availability at a primary location when scheduling dock appointments is well known (support for this well-known fact can be found in at least:  Johnson et al., U.S. Patent Publication No. 20160342933 Paragraph 54;  Friedman et al., U.S. Patent Publication No. 20120293301 Paragraph 153; Borgerson et al., U.S. Patent Publication No. 20190095857 Paragraph 39) Amirjalayer et al. does not close determining that equipment is unavailable at the primary destination as claimed.

Kull et al. discloses a system and method wherein the messag4e providing instructions to the conveyance operator is based on the equipment needed/required/appropriate at the assigned primary destination (Paragraphs 22, 38, 39).

Kumar et al., from the same field of endeavor of discloses a system and method comprising sending a message providing instructions to the conveyance operator, based at least in part, upon determining that equipment is unavailable at the primary destination (workers and equipment; Paragraphs 16, 17, 20, 24; Claims 6, 18).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Amirjalayer et al., Kull et al. and Bailey et al. would have benefited from providing a message to an operator based on equipment availability in view of the disclosure of Kumar et al., since 


Conclusion
The following references are cited as they disclose the old and well-known nature of providing routing instructions/messages to vehicle operators to proceed to alternative locations (e.g. parking spots) based on the availability/unavailability of a first location:  de Moura, U.S. Patent No. 10769947   (Column 39, Lines 50-68; Column 40, Lines 1-5; Column 42, Lines 60-68; Column 43, Lines 1-6; Column 44, Lines 29-40; Figure 9  - alternative parking space, directions, monitoring parking space availability; recommend parking space/parking plan); de Moura, U.S. Patent Publication No. 20180211534 (Paragraph 220, Figure 9 monitoring parking location availability - if parking spot unavailable suggest nearby alternative parking location); Ricci, U.S. Patent Publication No 20140306833 (Paragraph 811; Figure 2; monitoring parking space availability, list of parking spaces available - recommend another parking space if initial parking space is unavailable).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623